Citation Nr: 0715664	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-06 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to March 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the claim.

The veteran provided testimony at a hearing conducted before 
the undersigned Veterans Law Judge in February 2007.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  In addition, it is noted that 
she submitted additional evidence to the Board at this 
hearing accompanied by a waiver of initial consideration of 
that evidence by the agency of original jurisdiction in 
accord with 38 C.F.R. § 20.1304.

The Board further notes that the veteran also perfected an 
appeal on the issues of entitlement to service connection for 
tendonitis of the right foot, residuals of right calcaneal 
stress fracture, and left ankle Achilles tendon strain.  
However, she withdrew these issues from appeal in accord with 
38 C.F.R. § 20.204.

For the reasons addressed below, the Board concludes that 
additional development is required in the instant case.  
Accordingly, this appeal will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
Board concludes that additional development is required in 
order to comply with the duty to assist.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran essentially contends that the in-service problems 
she experienced with her bilateral lower extremities were 
early manifestations of her current multiple sclerosis.  Her 
service medical records confirm that she was treated for 
complaints of bilateral ankle and heel pain in April 1981.  
Diagnoses included tendonitis of the Achilles tendon, and 
right calcaneal stress fracture.  She was subsequently 
treated for numbness of the toes and coldness of the feet, as 
well as a floating bone in the bottom of the left foot.  
However, examination was negative.  Further, her lower 
extremities and neurologic condition were clinically 
evaluated as normal on her December 1983 expiration of term 
of service examination.  Nevertheless, she indicated on her 
concurrent Report of Medical History that she had experienced 
leg cramps.  
 
The post-service records indicate that the first competent 
medical evidence of multiple sclerosis was in 2000, 
approximately 16 years after her separation from active duty.  
However, an October 2002 private medical statement indicated 
that she had symptoms dating back approximately 6 to 7 years 
(from 2002).  Moreover, a March 2003 VA joints examination 
diagnosed, in part, multiple sclerosis with neurologic 
involvement in bilateral lower extremities associated with 
flare-ups.  Nevertheless, no competent medical opinion is of 
record which addresses whether this current diagnosis is 
casually related to her in-service lower extremity problems.  
It was contended at the February 2007 hearing that the case 
should be remanded for a neurologic examination to address 
the etiology of the multiple sclerosis.  The Board concludes 
that such an examination is required in the instant case for 
a full and fair adjudication of her claim.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated below, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for her 
multiple sclerosis from October 2004 to 
the present.  After securing any 
necessary release, the RO should obtain 
those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to address the current nature and 
etiology of her multiple sclerosis.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner must indicate 
that the claims folder was reviewed.  
Following examination of the veteran, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
her current multiple sclerosis is 
causally related to active service.  
Reference should be made to documented 
inservice treatment and complaints 
pertaining to the bilateral lower 
extremities.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and her representative 
should be furnished a Supplemental Statement of the Case, 
which addresses all of the evidence obtained after the 
issuance of the January 2005 Statement of the Case, and 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

